Citation Nr: 1232064	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-32 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and herbicide exposure.

3.  Entitlement to service connection for a heart disability, to include as secondary to service-connected PTSD and herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2007 and March 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for sleep apnea, hypertension, and a heart disability.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is located in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds that additional VA examinations are necessary with regard to all three of the Veteran's claims. 

The Veteran has presented two theories of entitlement.  Initially, he contends that his disabilities had their onset in service or were caused by exposure to herbicides while in Vietnam.  In the alternative, he contends that his sleep apnea, hypertension, and heart disability were caused or aggravated by his service-connected PTSD.  He contends that his PTSD symptoms of hypervigilence, exaggerated startle response, anxiety, and nightmares aggravates his sleep apnea, hypertension, and heart disability.  

Service treatment records are negative for any indication of sleep apnea, hypertension, or a heart disability.  On May 1970 separation from service, the Veteran's blood pressure was 124/76.

The Veteran contends that he was diagnosed with hypertension in 1976 and that he had previously undergone sinus surgery related to his sleep apnea in 1983.  He testified at his hearing however that those records are no longer available.  Available post-service treatment records reflect that in December 1980, his blood pressure was 132/100 and 152/102.  The diagnosis was stress and hypertension.  He was prescribed blood pressure medication.  In January 1981, his blood pressure was 132/100.  The Veteran was diagnosed with sleep apnea in September 2004.  At the time of the 2004 sleep study, he was diagnosed with obstructive sleep apnea with risk of cardiovascular disease, hypertension, and obesity.  His blood pressure was 122/86.  In October 2004, he was also diagnosed with frequent premature ventricular complexes (PVCs).  He was taking Cozaar for his hypertension, 50 milligrams per day.  In 2006, the Veteran reported suffering from increased stress, anxiety, insomnia, sleep apnea, and heart palpitations due to work stress.  On days off, these symptoms were much less severe.  He also reported that he was snoring loudly, was a restless sleeper, had been told that he stopped breathing while he slept, and twitched his legs.  In February 2006, his blood pressure was 150/76.  In March 2006, he reported that he was switched to a different position at work and noticed that his appetite, insomnia, and anxiety were better.  His blood pressure was 124/80.  In May 2006, his blood pressure was 134/78.  In June 2006, he reported an increase in hypervigilence and anxiety with regard to job tasks.  An August 2006 sleep study resulted in diagnoses of mild periodic limb movement disorder, obstructive sleep apnea in good control, hypertension, and arrhythmias.  In 2007, his hypertension medication was increased to Lisinopril 10 milligrams.

In July 2007, the Veteran's private physician, Dr. C.C., submitted a statement that the Veteran's anxiety and PTSD contributed to his sleep apnea and PVCs.  His previous exposure to herbicides contributed to his requirement for CPAP machine and accessories.

In May 2008, the Veteran's private physician, Dr. M.W., reported that the Veteran had longstanding hypertension, mild aortic insufficiency, and mitral regurgitation.  He also had obstructive sleep apnea and occasional palpitations or irregular heartbeats associated with PVCs and PACs and short runs with nonsustained atrial tachycardia.  The physician could not exclude the fact those conditions could be related to the Veteran's PTSD, particularly due to its tendency to increase his blood pressure.

Private treatment records reflect that the Veteran underwent a cardiology examination in April 2008.  Testing resulted in diagnoses of hypertension, premature ventricular contractions, chest discomfort, atypical, and carotid atherosclerosis.    

On June 2008 VA examination, the Veteran reported occasionally noticing premature ventricular contractions that felt like an irregularity.  He had been using a CPAP machine nightly for six months.  He felt that he slept better when using the CPAP machine.  His blood pressure was 173/78.  Chest X-ray showed no cardiac or pulmonary abnormalities.  An EKG showed a sinus rhythm with a rare PVC.  Stress testing did not suggest ischemia.  PFT testing showed normal spirometric values.  The diagnoses were sleep apnea and arrhythmia.  The examiner felt that the Veteran's heart arrhythmia and PVCs were not caused by his PTSD because although PTSD could have an intermittent effect on heart rate, blood pressure, and respiratory rate, the response was limited and would resolve.  There were no studies to suggest that PTSD caused high blood pressure, heart disease, or arrhythmia.  The examiner also opined that the Veteran's PTSD had not caused his sleep apnea because sleep apnea was generally due to weight gain and a deposit of fat around the neck and pharynx that obstructed the airway.

In October 2008, the Veteran's private physician, Dr. C.C., submitted another statement that the Veteran had a significant history of PTSD.  He also had severe symptoms of insomnia, anxiety, and stress.  The physician felt that the Veteran's hypertension was related to his PTSD.

With regard to his claims for service connection secondary to herbicide exposure, the Board notes that presumptive service connection is not warranted for his current heart disability, hypertension, or sleep apnea.  See 38 C.F.R. § 3.309(e) (2011).  However, the Veteran is not precluded from establishing service connection with proof of actual direct causation from exposure from an herbicide agent or other link to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

With regard to his claim for service connection for hypertension, the Board notes that Notice, 75 Fed. Reg. 32540  (June 8, 2010), focuses on whether the Update 2006 National Academy of Sciences  (NAS) findings establish a "positive association" between herbicide exposure and hypertension within the meaning of 38 U.S.C.A. § 1116(b) .  The "positive association" standard is a statutory construct to guide the Secretary in creating presumptions under the auspices of the Agent Orange Act of 1991.  However, within the Notice, VA specifically acknowledges that NAS found "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  The notice explains that the NAS category of "limited or suggestive evidence" is defined to mean that "evidence suggests an association between herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

In light of the fact that it is presumed that the Veteran was exposed to herbicides during his period of service, his current diagnosis, and the NAS findings, the Board finds that the Veteran should be afforded a VA examination to assess whether his hypertension, heart disability and sleep apnea were caused or aggravated by exposure to herbicides on a direct basis.  In addition to the foregoing, the examiner should address whether the Veteran's heart disability, sleep apnea, and hypertension are otherwise related to any event or occurrence in service.

Finally, the Board notes that although VA has obtained opinions as to whether the Veteran's PTSD caused his sleep apnea, hypertension, or heart disability, an opinion has not yet been obtained as to whether his PTSD aggravated any of those conditions.   Additionally, although the Veteran has provided VA with private medical opinions supportive of his claim, the opinions are conclusory in nature and lack sufficient rationale such that on their own, they do not provide enough weight to grant the claims at this time.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus additional development is needed.

Lastly, in light of the four years that have passed since the Veteran's medical records have been updated in the claims file, the Veteran should have the opportunity to submit any additional records in support of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his sleep apnea, hypertension, and heart disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from VA facilities.  All reasonable attempts should be made to obtain such records.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his hypertension and heart disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  A copy of this Remand should be provided to the examiner.  The examiner should provide the rationale for all opinions provided.  

a)  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by service, to include as due to herbicide exposure?  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms since service, including his statement that he was diagnosed with hypertension in 1976 and the treatment records dated in 1980.

b)  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current heart disability (to include arrhythmia, PVCs, and carotid atherosclerosis) was caused or aggravated by service, to include as due to herbicides exposure?  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his reported symptoms in service and since separation from service.

c)  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's i) hypertension and ii) heart disability were aggravated (beyond the natural progression of the diseases) by his service-connected PTSD, to include his symptoms of hypervigilence, startle response, and anxiety?  The examiner should take into consideration the July 2007, May 2008, and October 2008 private opinions.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his sleep apnea.  The claims file must be reviewed by the examiner and the examination report should note that review.  A copy of this Remand should be provided to the examiner.  The examiner should provide the rationale for all opinions provided.  

a)  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by service, to include exposure to herbicides?  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms since service, including his statement that he underwent sinus surgery in 1983, as well as the July 2007 private medical opinion.

b)  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was aggravated (beyond the natural progression of the diseases) by his service-connected PTSD, to include symptoms of hypervigilence, startle response, nightmares, insomnia, and anxiety?  The examiner should take into account the July 2007 private opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


